DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after February 10th, 2022 has been entered. Claims 1, 4, 8-11, 13, 16, 18-20, and 30-37 are currently pending. Claims 1 and 30 have been amended. 
Response to Arguments
Applicant's arguments regarding claim 1, filed February 10th, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that that one skilled in the art would not modify Johanek to have the longer pulse duration of Archer because Archer does not use a constant current to deliver the current. Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, applicant’s argument points to Archer’s use of a constant voltage for delivering long duration pulses and that one of ordinary skill in the art would not be motivated to combine the teachings of Archer with Johanek. However, Examiner does not rely on Archer’s disclosure on Archer’s specific mode of delivery of stimulation as a part of the claim rejection. Instead, Examiner relies on Johanek for providing this teaching. Examiner only relies on the disclosure of Archer’s long duration neuronal stimulation pulses. It is only in combination that Johanek and Archer disclose the claimed invention. Furthermore, one of ordinary skill in the art would look to Archer’s long duration stimulation waveform because the long duration stimulation waveform provides the benefit of treating neurological pathologies, which is the same purpose of applicant’s long duration waveform.
Applicant also asserts that one of ordinary skill in the art would not be motivated to use the disclosure of Archer to modify Johanek because Archer pertains to brain stimulation and Johanek relates to spinal cord stimulation. Examiner respectfully disagrees because although there can be differences in stimulation parameters between the brain and the spinal cord, both brain stimulation and spinal cord stimulation are stimulating the neurons to illicit a physiological response having a therapeutic benefit.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-11, 13, 16, 20, 30-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer (US 2014/0277288 A1).
Regarding claims 1 and 4, Johanek teaches a method for providing stimulation to a patient (Para [0005] “delivering a relatively high dose of electrical stimulation therapy to a patient per unit of time to treat one or more patient conditions”), comprising: providing a plurality of electrodes of a spinal cord stimulator proximate to a patient's spinal cord (fig. 2 electrodes 24A-24D and 26A-26D and Para [0055] “In the example illustrated by FIG. 1, the target tissue is tissue proximate spinal cord 20, such as within an intrathecal space or epidural space of spinal cord 20, or, in some examples, adjacent nerves that branch off of spinal cord 20.”); selecting at least one electrode to recruit neural elements of the patient's spinal cord (Para [0070] “Stimulation generating circuitry 34 forms a therapy delivery component of IMD 14. Processing circuitry 30 controls stimulation generating circuitry 34 to generate and deliver electrical stimulation via electrode combinations formed by a selected subset of electrodes 24A-24D, 26A-26D (collectively, "electrodes 24, 26") of leads 16”); and providing, from stimulation circuitry in the spinal cord stimulator (fig. 2 stimulation generating circuitry 34), waveforms to the selected at least one electrode to cause stimulation of the patient's spinal cord (figs. 10A-10C and fig. 11), wherein the waveforms at each selected electrode (Para [0004] “For example, the clinician may select one or more electrodes, a polarity of each selected electrode, a voltage or current amplitude, a pulse width, and a pulse frequency as stimulation parameters. A set of parameters, such as a set including electrode combination, electrode polarity, amplitude, pulse width and pulse rate, may be referred to as a program in the sense that they define the electrical stimulation therapy to be delivered to the patient”) comprise a first phase of a first polarity during a first duration (fig. 10A-10C: time 106 and fig. 11: time 136A/136B/136C) and a second phase of a second polarity opposite the first polarity during a second duration following the first duration (fig. 10A-10B: time 108, fig. 10C time 122); wherein the first phase is actively driven with a constant current by the stimulation circuitry over its entirety (Para [0049] “Electrical stimulation energy, which may be constant current or constant voltage based pulses, for example, is delivered from IMD 14 to one or more target tissue sites of patient 12 via one or more electrodes (not shown) of implantable leads 16A and 16B ( collectively "leads 16").”), and wherein the first phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A: pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C: pulse 102D immediately transitions to pulse 124 with no quiescent period, and fig. 11: 132A, 152A, or 162A does not have a quiescent period in each of the respective pulse trains before transitioning to the second phase because the first phase has a singular pulse and then transitions to the second phase) and wherein the second phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C pulse 102D immediately transitions to pulse 124 with no quiescent period), but Johanek does not explicitly disclose wherein the first duration is greater than 100 ms and less than 500 ms. 
However, in a similar neuronal stimulation system for treating neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain, Archer discloses a biphasic stimulation waveform of about half a second for each phase (Para [0052] “The amplitude of the pulse 401 is about 1 V, and the width of each phase 402, 403 is 500 ms. It will be appreciated that a phase width of 500 ms constitutes a relatively long pulse insofar as the voltage will be applied for about half a second in each phase” and fig 4A and 4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stimulation system of Johanek to have the stimulation waveform have a long duration stimulation waveform of less than about 500 ms since Archer discloses that the timing for both the first phase and the second phase is about 500 ms. Performing this modification would continue to provide a stimulation waveform that treats neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain (Archer Para [0036]).
Furthermore, based on Archers stimulation timing parameters, the Examiner respectfully submits that a person having ordinary skill in the art may have found it “obvious to try” to provide a stimulation waveform of more than 100 ms and less than 500 ms during routine experimentation. The advantage of modifying the applied waveform timing may allow for treating of neurological pathologies that would require a long duration waveform such as migraine headache or chronic pain (Archer Para [0036]). 
Regarding claims 8, Johanek further teaches wherein the first and the second phases are actively driven with a current by the stimulation circuitry over their respective entireties (Para [0056] “A therapy program defines values for one or more parameters that define an aspect of the therapy delivered by IMD 14 according to that program. For example, a therapy program that controls delivery of stimulation by IMD 14 in the form of pulses may define values for voltage or current pulse amplitude, pulse width, recharge pulse withholding, and pulse rate for stimulation pulses delivered by IMD 14 according to that program”).
Regarding claims 9, Johanek further teaches wherein the first and second phases are charge balanced at each of the selected electrodes (Para [0085]).
Regarding claims 10, Johanek further teaches wherein the first and the second phases are not charge balanced at each of the selected electrodes for at least some of the waveforms (Para [0130] “In some examples, recharge pulse 124 may not always return the charge to neutral when a new series of stimulation pulses is delivered prior to the charge being balanced”).
Regarding claim 11, Johanek further teaches wherein the waveforms are provided to each selected electrodes at one or more frequencies comprising 60 Hz or less (Para [0035] “where the frequency is selected to be in a range of about 1 Hz to about 1400 Hz”).
Regarding claim 13, Johanek further teaches wherein the stimulation comprises sub-perception stimulation (Para [0005] “In some examples, a medical device is configured to deliver the high dose of electrical stimulation therapy by at least generating and delivering an electrical stimulation signal having a relatively high duty cycle, and stimulation intensity less than a perception or paresthesia threshold intensity level of the patient”)
Regarding claim 16, Johanek further teaches wherein the stimulation comprises supra-perception stimulation (Para [0035] “In some examples, the amplitude of the pulses may be selected to provide therapeutic efficacy so that the intensity of the delivered electrical stimulation is less than or equal to one or both of a paresthesia threshold or perception threshold of the patient”).
Regarding claims 20, Johanek further teaches wherein the selected at least one electrode comprises one or more anodic electrodes and one or more cathodic electrodes (Para [0036] “After the plurality of electrical stimulation pulses are generated and delivered, the tissue affected by the electrical stimulation pulses may hold a relatively positive or negative electrical charge ( e.g., positive or negative as compared to the first relatively neutral charge and based on whether the tissue was close to the anode or cathode)”).
Regarding claim 30, Johanek teaches a method for providing stimulation to a patient (Para [0005] “delivering a relatively high dose of electrical stimulation therapy to a patient per unit of time to treat one or more patient conditions”), comprising: providing a plurality of electrodes of a spinal cord stimulator proximate to a patient's spinal cord (fig. 2 electrodes 24A-24D and 26A-26D and Para [0055] “In the example illustrated by FIG. 1, the target tissue is tissue proximate spinal cord 20, such as within an intrathecal space or epidural space of spinal cord 20, or, in some examples, adjacent nerves that branch off of spinal cord 20.”); selecting at least one electrode to recruit neural elements of the patient's spinal cord (Para [0042]  and Para [0070] “Stimulation generating circuitry 34 forms a therapy delivery component of IMD 14. Processing circuitry 30 controls stimulation generating circuitry 34 to generate and deliver electrical stimulation via electrode combinations formed by a selected subset of electrodes 24A-24D, 26A-26D (collectively, "electrodes 24, 26") of leads 16”); and providing, from stimulation circuitry in the spinal cord stimulator, waveforms to the selected at least one electrode to cause sub-perception stimulation of the patient's spinal cord (Para [0060] “The amplitude and pulse width of the electrical stimulation signal are selected such that a stimulation intensity level of the electrical stimulation signal is less than a perception or paresthesia threshold intensity level for patient 12”), wherein the waveforms are configured to promote the recruitment of Inhibitory Interneurons in the spinal cord (Para [0060] “a pulse width less than or equal to about 5 ms, such as about 0.1 ms to about 5 ms, or about 0.1 ms to about 1 ms…the amplitude may be selected to be in a range of about 1mA to about 25 mA, such as in a range of about 1 mA to about 5 mA”: Examiner submits that the pulse widths disclosed would have necessarily resulted in the recruitment of inhibitory interneurons since in the instant specification states in Para [0090] that the recruitment of inhibitory interneurons is determined by the length of the pulse, specifically pulse durations that are longer than 2.0 ms and amplitudes that are lower than 1mA. Thus, the stimulation pulses of the prior art would have resulted in the recruitment of inhibitory interneurons as is claimed in the instant application), wherein the waveforms at each selected electrode comprise a first phase of a first polarity during a first duration (fig. 10A-10C: time 106 and fig. 11: time 136A/136B/136C) and a second phase of a second polarity opposite the first polarity during a second duration following the first duration (fig. 10A-10B: time 108, fig. 10C time 122), wherein the first phase is actively driven with a constant current by the stimulation circuitry over its entirety (Para [0049] “Electrical stimulation energy, which may be constant current or constant voltage based pulses, for example, is delivered from IMD 14 to one or more target tissue sites of patient 12 via one or more electrodes (not shown) of implantable leads 16A and 16B ( collectively "leads 16").”), and wherein the first phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C pulse 102D immediately transitions to pulse 124 with no quiescent period), but does not explicitly teach wherein the first duration is greater than 100 ms and less than 500 ms.
However, in a similar neuronal stimulation system for treating neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain, Archer discloses a biphasic stimulation waveform of about half a second for each phase (Para [0052] “The amplitude of the pulse 401 is about 1 V, and the width of each phase 402, 403 is 500 ms. It will be appreciated that a phase width of 500 ms constitutes a relatively long pulse insofar as the voltage will be applied for about half a second in each phase” and fig 4A and 4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stimulation system of Johanek to have the stimulation waveform have a long duration stimulation waveform of less than about 500 ms since Archer discloses that the timing for both the first phase and the second phase is about 500 ms. Performing this modification would continue to provide a stimulation waveform that treats neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain (Archer Para [0036]).
Regarding claim 31, Johanek further teaches wherein the second duration is greater than 2.0 ms and less than 500 ms (Para [0035] “the pulse width is selected to be in a range of about 0.1 ms to about 5 ms”), and wherein the second phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10C: recharge pulse 124 has no quiescent period).
Regarding claim 32, Johanek further teaches wherein the first and the second phases are actively driven with a current by the stimulation circuitry over their respective entireties (Para [0056] “A therapy program defines values for one or more parameters that define an aspect of the therapy delivered by IMD 14 according to that program. For example, a therapy program that controls delivery of stimulation by IMD 14 in the form of pulses may define values for voltage or current pulse amplitude, pulse width, recharge pulse withholding, and pulse rate for stimulation pulses delivered by IMD 14 according to that program”).  
Regarding claim 33, Johanek further teaches wherein the first and the second phases are charge balanced at each selected electrode (Para [0085]). 
Regarding claim 34, Johanek further teaches wherein the first and the second phases are not charge balanced at each selected electrode for at least some of the waveforms (Para [0130] “In some examples, recharge pulse 124 may not always return the charge to neutral when a new series of stimulation pulses is delivered prior to the charge being balanced”).
Regarding claim 35, Johanek further teaches wherein the waveforms are provided to each selected electrode at one or more frequencies comprising 60 Hz or less (Para [0035] “where the frequency is selected to be in a range of about 1 Hz to about 1400 Hz”).
Regarding claim 37, Johanek further teaches wherein the selected at least one electrode comprises one or more anodic electrodes and one or more cathodic electrodes (Para [0036] “After the plurality of electrical stimulation pulses are generated and delivered, the tissue affected by the electrical stimulation pulses may hold a relatively positive or negative electrical charge ( e.g., positive or negative as compared to the first relatively neutral charge and based on whether the tissue was close to the anode or cathode)”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer, as applied to claim 1, and further in view of Lee et al. (US Publication 2014/0081349 A1) herein after Lee.
Regarding claim 18, Johanek in view of Archer disclose the method of claim 1, but do not explicitly disclose wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold. 
However, in a similar application, Lee discloses wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold (Para [0040]“the application of electrical modulation energy with a relatively small pulse width preferentially stimulates the nerve endings in the dorsal horn 108 over the dorsal column 104, which in turn, indirectly stimulates the interneurons and projection neurons in the dorsal horn 108, thereby invoking the afore-described gate control theory to relieve the pain. It is also believed that the interneurons and projections neurons, and possibly even the neuroglia, in the dorsal horn 108 may also be directly preferentially stimulated over the dorsal column 104... Significantly, the minimization or elimination of paresthesia can be accomplished in the absence of a high pulse rate, thereby minimizing energy consumption in the IPG 14. For example, the pulse rate may be less than 1500 Hz, and preferably less than 500 Hz”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek in view of Archer to further include wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold as disclosed by Lee as a way to minimize or eliminate paresthesia while also minimizing energy consumption (Lee Para [0040]).
Claims 19 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer as applied to claim 1 (for claim 19) and claim 30 (for claim 36), and further in view of Grandhe (US 2014/0277281 A1).
Regarding claim 19, Johanek in view of Archer disclose the method of claim 1, but do not explicitly disclose wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator.
However, Grandhe discloses wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator (Para [0044] “In addition, the switching matrix 68 includes one or more control logics, which upon activation instructs the modulation output circuitry 50 to sequentially combine desired modulation pulses characterized by different amplitude, repetition rate or shapes for varying time durations, depending on the desired therapy to achieve multi- patterned pulses trains in a single timing channel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek in view of Archer to further include wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator as disclosed by Grandhe as a simple substitution of the generic channel circuitry of Johanek used to deliver the stimulation pulses with the more specific single timing channel circuitry of Grandhe for the purpose of selectively delivering pain relieving stimulation pulses to a patient.
Regarding claim 36, Johanek in view of Archer teaches the method of claim 30, but does not explicitly disclose wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator.
However, Grandhe discloses wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator (Para [0044] “In addition, the switching matrix 68 includes one or more control logics, which upon activation instructs the modulation output circuitry 50 to sequentially combine desired modulation pulses characterized by different amplitude, repetition rate or shapes for varying time durations, depending on the desired therapy to achieve multi- patterned pulses trains in a single timing channel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek in view of Archer to further include wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator as disclosed by Grandhe as a simple substitution of the generic channel circuitry of Johanek used to deliver the stimulation pulses with the more specific single timing channel circuitry of Grandhe for the purpose of selectively delivering pain relieving stimulation pulses to a patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armstrong et al. (US 2006/0173493 A1) relates to a multi-phasic stimulation signal delivered by an implantable device that starts as a first pulse phase in a positive polarity then a second phase with a negative polarity. Both the phases lack a quiescent period. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792